Citation Nr: 0511277	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  01-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of 
dysentery.

2.  Entitlement to service connection for dengue fever to 
include skin rash.

3.  Entitlement to service connection for acquired pes 
planus.

4.  Entitlement to service connection for residuals of a 
right great toe injury.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for residuals of injury 
to the knees.

7.  Entitlement to service connection for residuals of injury 
to the ankles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had honorable active service from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  

The veteran testified before an RO hearing officer in January 
2002.

The Board remanded the case in July 2003.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.  A motion 
to advance this case on the Board's docket was granted under 
the authority of 38 U.S.C.A. § 7102(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran does not have a chronic disability that 
resulted from inservice dysentery.

2.  The record does not show that the veteran had dengue 
fever in service, and he does not have a skin disorder that 
resulted from dengue fever.

3.  The available service medical records do not show that 
the veteran incurred or aggravated pes planus in service.

4.  The available service medical records do not show that 
veteran incurred a right great toe injury or aggravated a 
right big toe disability in service.

5.  The available service medical records do not show that 
the veteran incurred or aggravated a hypertensive disorder in 
service.

6.  The available service medical records do not show 
injuries to the knees or aggravation of a bilateral knee 
disability.

7.  The available service medical records do not show 
injuries to the ankles or aggravation of a bilateral ankle 
disability.


CONCLUSIONS OF LAW

1.  A chronic gastrointestinal disorder to include dysentery 
was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A skin disorder claimed as a residual of dengue fever was 
not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  Pes planus was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

4.  A right toe disorder to include onychomycosis and 
degenerative joint disease of the 1st metatarsophalangeal 
joint was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

5.  Hypertension was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

6.  Bilateral osteoarthritis of the knees was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

7.  Bilateral osteoarthritis of the ankle was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that service connection is 
warranted for several disorders that had their onset during 
service.   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  18 Vet. App. at 120-121. 

In September 2000, the RO denied service connection for the 
disabilities listed on the title page.  A VCAA-compliant 
letter was not sent to the appellant until December 2000, 
subsequent to the September 2000 denial of service 
connection.  The December 2000 letter provided notice to the 
claimant regarding what information and evidence was needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to identify any additional evidence or information 
which he wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims for service connection, therefore, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini II.  However, the 
Board finds that any defect with respect to the VCAA 
notice-timing requirement in this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A Statement of the Case (SOC) and supplemental statement of 
the case (SSOC) was provided to the appellant.  Moreover, 
these claims have been readjudicated by the RO without 
"taint" from prior decisions.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

The Board finds that the SOC, SSOC, Board Remand, and 
correspondence from the RO to the veteran, including letters 
in December 2000 and April 2004, notified him of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence he was expected to 
provide.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  
The Board notes that the RO has taken extensive measures to 
obtain service medical records cited by the veteran.  Several 
requests for service medical records have been made to the 
National Personnel Records Center (NPRC).  However, the 
military specialist assigned to the veteran's case has 
indicated that the majority of the service medical records 
are unavailable, as they were destroyed in a fire at a 
records center in the l970's.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.303(a).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.


Factual Background

The veteran's service medical records, for the most part, are 
unavailable.  However, a Surgeon General's Office (SGO) 
report shows that the veteran received treatment for 
dysentery in September 1944.  

The veteran submitted a statement with his claim in November 
1999.  The veteran reported that he developed several 
disorders as a result of his military service.  He contended 
that his pes planus resulted from his military training.  
Further, he claims that he eventually developed hypertension 
due to military training that he performed in the heat.  He 
reported further, that while stationed in Gainesville, Texas, 
another serviceman hit his right big toe with the butt of a 
rifle.  This resulted in ingrown toenails.  He also 
experienced bouts of dysentery as well as dengue fever while 
stationed in India.  As such, he now suffers residual 
disorders including a skin rash.  He also reported that his 
arthritis of the lower extremities resulted from sleeping at 
a forest ranger station during snow.  This was further 
exacerbated by sleeping in sleeping rolls on the cold steel 
floor of troop transport ships.    

In a January 2000 letter, the veteran's private internist of 
16 years, Dr. M., reported that he provided medical care to 
the veteran for a number of disabilities to include obesity, 
hypertension, diabetes, hernias, and hearing loss.  He 
indicated that the veteran's main medical problems were 
osteoarthritis of the lower extremities, especially, 
involving the left ankle and right knee.  The physician 
concluded that based on the veteran's history and records 
documenting inservice injuries, his arthritis had its onset 
during service.  The record also contains a January 2000 
private hospital X-ray report that disclosed right knee 
degenerative joint disease.    

The veteran submitted a newspaper article in September 2000 
that, in essence, indicated that persons who sustained 
injuries to their joints during adolescence had a higher 
chance of developing arthritis in the injured joints.  

A personal hearing was held in January 2002.  The veteran 
reiterated his claims regarding service connection.  He added 
more details regarding his injuries.  He reported that he 
sustained injuries to his ankles and knees playing baseball.  
He indicated that he received medical care for this injury at 
Fort Ord in 1943.  He further stated that he was treated for 
dysentery, skin rashes, and hypertension at Tollygunge 
hospital in India.  He indicated that he was treated for skin 
rashes with a purple solution while stationed in India.  He 
reported that a private physician initially treated him for 
both arthritis and hypertension 20 previously.  However, he 
was unable to obtain medical records because this physician 
had died.  

The RO received a statement from the veteran's spouse in 
February 2002.  She reported the veteran's medical history.  
She indicated that she had known the veteran since his 
discharge from military service.  She reported that he has 
continued to suffer from flat feet, right toe problems, 
dysentery, hypertension, skin rashes, and arthritis of the 
lower extremities since service discharge.  

The record contains VA outpatient records that reflect 
treatment for various disabilities between 2000 and 2002.  
The diagnoses included mycotic incurvated nails of both feet.  

The veteran submitted a May 2004 statement from a private 
physician who indicated that he treated the veteran for 
venous insufficiently.  The physician indicated that the 
veteran had a history of military injuries to his injuries.  
He concluded that his injuries were consistent with his 
current presentation and the veteran needed ongoing medical 
management.  

VA examinations were conducted in September and October 2004.  
The veteran's feet were examined in September 2004.  The 
veteran reported his history.  It was noted that in reporting 
his medical history, the veteran did not report inservice 
treatment for his feet.  The examiner determined that the 
veteran did have a pes planus condition.  However, it could 
not be said that his military service contributed to pes 
planus or degenerative joint disease of the 1st 
metatarsophalangeal joint.  The veteran also had chronic 
onychocryptosis with bilateral hallux feet.    

At the October 2004, the physician examined the veteran and 
reviewed the record.  In regards to dengue fever, the 
examiner determined that the veteran had no residuals of 
dengue fever or dysentery.  It was explained that dysentery 
is a self-limiting disease, which at worst burns itself out 
over years.  Further, the veteran had no gastrointestinal 
complaints, persistent nausea, vomiting, diarrhea or 
abdominal complaints.  

In regard to the skin rash, the examiner commented that the 
veteran gave a history of treatment with a purple solution, 
probably gentian violet.  The examiner also pointed out that 
there was no record of such treatment.  The veteran had a 
pruritic rash of the lower extremity that was partially tinea 
pedis.  

Further, it was noted that the veteran reported multiple 
inservice treatment for elevated blood pressure readings.  
The examiner commented that it was as likely as not that this 
was a continuation of the hypertensive manifestations 
although there are no medical records to substantiate this.  
It was noted that the veteran was very clear in the dates and 
places of treatment.  

The examiner also diagnosed degenerative arthritis of the 
right ankle and left knee.  The examiner indicated that it 
was as likely as not that traumatic arthritis resulted from 
his inservice injury, if the veteran's recitation of events 
was true.  The diagnoses also included tinea pedis and 
onychomycosis.  The examiner pointed out that it was it was 
likely as not that the onset began in India.  

Criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis or hypertensive disease 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Service connection for dengue fever and dysentery

In regard to dengue fever and dysentery, the record does not 
support a conclusion that the veteran has current disability, 
that is, an impairment in earning capacity as the result of 
the claimed disease or injury as set forth in 38 C.F.R. 
§ 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997). 

The veteran has provided no medical evidence to show a 
current diagnosis that is related to dengue fever or 
dysentery.  While the service medical records show an 
inservice diagnosis of dysentery, the veteran has not 
provided evidence that his inservice illness resulted in 
chronic residuals.  The veteran has not provided any medical 
documentation listing diagnoses related to dengue fever or 
dysentery residuals.  

Further, the medical evidence of record does not include any 
medical statements or opinions that relate either dengue 
fever or dysentery residuals to military service.  The only 
evidence of record that suggests the existence of and/or a 
causal relationship between the veteran's claimed 
disabilities and service is the veteran's statements.  
However, his lay assertions are of little probative value and 
do not serve to establish service connection.  See Espiritu.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
residuals of dengue fever and dysentery.

Service connection for arthritis of the right great toe, 
knees and ankles, tinea pedis, hypertension, pes planus and 
onychomycosis of the right great toe

As noted above, the first element of Hickson requires 
evidence of current disability as provided by a medical 
diagnosis.  The diagnoses regarding arthritis of the right 
great toe, knees and ankles, tinea pedis, hypertension, pes 
planus and onychomycosis of the right great toe satisfy this 
requirement. 

Concerning the second element, evidence of inservice injury 
or disease, the veteran claims that his current problems 
resulted from the inservice injuries, treatment and training.  
In the absence of service medical records, and the absence of 
any medical documentation that these disabilities existed for 
a period of about 50 years following service, the Board finds 
that the lay evidence and recent medical nexus evidence 
(based on the lay evidence) is less persuasive than the 
extended period of years without medical treatment or 
documentation.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for tinea pedis, 
arthritis of the right great toe, knees and ankles, 
hypertension, pes planus and onychomycosis of the right great 
toe.  

VA and private physician have in essence indicated that the 
veteran's disorders are consistent with the reported 
injuries.  However, in this case it appears that the 
statements are based on the veteran's history.  The veteran 
has not alleged that any of these incidents occurred 
coincident with combat, and 38 U.S.C.A. § 1154(b) does not 
apply.  As noted above there are no records that reflect 
treatment for the reported injuries.  Dr. M reported:

As you have told me before, you injured 
your ankle and knees in 1942 to 1945 
while in the service.  You have those 
records evidently, documenting injuries 
back then, which you have included in 
letters to me.  

At the personal hearing, the hearing officer questioned the 
veteran in regard to this medical statement.  Specifically, 
whether the veteran had service medical records documenting 
his claimed injuries.  However, the veteran clarified this 
statement and indicated that he did not have service medical 
records documenting injuries to his ankles and knees.  
Unfortunately, in this case the veteran has provided no 
objective medical evidence to corroborate his claims of 
inservice injuries or treatment.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Moreover, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Where service medical records are unavailable, the heightened 
duty to assist includes the obligation to search for 
alternate methods of proving service connection.  See Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  The Board considered 
whether there was evidence of continuity of treatment 
subsequent to service discharge.  However, the earliest 
evidence documenting treatment for any of the claimed 
disabilities is in January 2000, approximately 55 years after 
service discharge when X-ray study revealed right knee 
degenerative disease.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000).  

The Board notes the veteran reported at his personal hearing 
that he began receiving treatment for arthritis and 
hypertension 20 years before the 2000 diagnosis.  
Significantly, however, this is still more than 35 years 
after service discharge.  This is significant in that there 
was an extended period of time between service discharge and 
the showing of any disability.  Cf. Mense v. Derwinski, 
1 Vet. App. 354 (1991) (veteran failed to provide evidence of 
continuity of symptomatology of low back condition).  To 
attribute the veteran's onset of these disorders to military 
service without objective medical evidence would require 
excessive speculation.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
arthritis of the right great toe, knees and ankles, tinea 
pedis, hypertension, pes planus and onychomycosis of the 
right great toe.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of dysentery is denied.

Service connection for dengue fever to include skin rash is 
denied.

Service connection for acquired pes planus is denied.

Service connection for residuals of a right great toe injury 
is denied.

Service connection for hypertension is denied.

Service connection for residuals of injury to the knees is 
denied.

Service connection for residuals of injury to the ankles is 
denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


